         Case 7:20-cv-06216-PMH Document 29 Filed 08/28/20 Page 1 of 3




                                                             Writer's Direct Dial Number: 716.248.3210
                                                             Writer’s Direct Fax Number: 716.248.3310
                                                             Email: wsavino@woodsoviatt.com




                                        August 28, 2020


VIA CM/ECF ONLY
Hon. Philip M. Halpern
United States District Court
500 Pearl Street
New York, New York 10038

       Re:    In re 461 7th Avenue Market, Inc., Appellant
              Civ. No. 20-6216-PHM

Dear Judge Halpern,

       Pursuant to Your Honor's Order of August 27, 2020, Appellee, 461 Seventh Avenue LLC
("Landlord"), provides an outline of issues to be raised in a telephone conference scheduled for
August 31, 2020 at 12:00 p.m. regarding the Appellant's application for a stay pending appeal.

       First, at the August 17, 2020 conference with the Court, Landlord raised the need for a
bond or undertaking in connection with the proposed stay pending appeal, and the Court
concurred with such a requirement in light of accruing economic harm. (Transcript annexed as
Exhibit A, p. 29). As with its prior papers, Appellant's new Order to Show Cause and
supporting papers tellingly omit any reference to or proposal for posting a bond or undertaking.

        Second, Appellant's request seeks more than a stay; rather it would unwind the
proceeding and transfers the Chapter 7 Trustee during the month and a half since the Bankruptcy
Court's Conversion Order was filed on July 15, 2020.

       Yesterday, a hearing was held before Judge Drain at which the Judge granted relief
embodied in an Order filed August 27, 2020 confirming abandonment, directing rejection of the
Lease and directing immediate surrender of the Premises to the Landlord." a copy of which is
annexed as Exhibit B. Additionally, Landlord waived a claim for Chapter 7 rents. Appellant,
though aware of the hearing, filed no papers although Ms. Matera attended the hearing but she
remained silent. Later yesterday, the Chapter 7 Trustee for the Appellant consented to Landlord's
changing the locks to effect her surrender of possession as early as today.



                                  The art of representing people.®
                       {8230480:2 }
           Case 7:20-cv-06216-PMH Document 29 Filed 08/28/20 Page 2 of 3

August 28, 2020
Page 2


        Additionally, yesterday, Judge Drain entered an Order (Exhibit C) acknowledging the
Trustee's abandonment of the personal property and a Stipulation and Order respecting Turnover
of Cash Collateral (Exhibit D) which provided that, of the $52,616.14 held by the bankruptcy
estate, $50,498.08 was turned over to secured creditor, Bank of Hope, and the trustee was
authorized to reimburse itself $2,117.16 for expenses. Thus, the estate has no remaining cash.

       Although Appellant's papers asserted that Debtor's counsel held $250,000 ostensibly to
pay secured claims (Appellant's Memo of Law p 6), the Debtor has steadfastly refused to turn
over that escrow to the Trustee despite Judge Drain's Order signed on July 29, 2020 "Directing
Turnover of Escrowed Funds" (Exhibit E)

        Thus, Appellant requests this Court to unwind these transactions and require Landlord to
restore possession and force Bank of Hope to disgorge the funds transferred to it by Appellant's
Trustee. Landlord would lose the opportunity to lease the property to another tenant or otherwise
dispose of the property. The Trustee (and, should it win this appeal, Appellant) would then be
placed in a position of owing post-conversion rent. Yet, Appellant shockingly proposes no
undertaking or bond to compensate the parties harmed by the unwinding.

        Appellant proposes to continue its operations, but not only have its monthly operating
reports shown substantial operating losses (over $45,000 in losses in June 2020 alone) there are
no funds on hand to operate the business. More importantly, the Appellant would nonetheless be
faced with complying with the rulings of the Department of Buildings ("DOB") that Debtor was
in violation of building codes including lack of handicapped access to restrooms on the second
floor and requiring interior access stairways. At the July 9, 2020 hearing, Debtor did not dispute
prior testimony that the cost of such alterations would exceed $400,000, funds that the Debtor
did not have. As a result, after two years of proceedings before the DOB, this obstacle precludes
Debtor from curing these defaults and assuming the Lease. That was the basis for conversion of
the Chapter 11 case, a fact omitted from Appellant's request for a stay pending appeal.

       In colloquy with this Court on August 17, 2020, Your Honor noted (at Exhibit A
Transcript p. 22) the representation by Landlord's counsel that the parties agreed to be bound by
the decision of the DOB, and, if that were the case, "I don't want to waste time on things I don't
need to waste time on."

          Annexed as Exhibit F is a "Statement Regarding DOB Determination" filed with the
Bankruptcy Court on December 13, 2018 which states at ¶3 that there would be a joint
submission to the DOB regarding code compliance and that "the outcome will be deemed final
for purposes of conditional lease assumption determination in Bankruptcy." At a hearing on the
next day, December 14, 2020 (Transcript annexed as Exhibit G), Judge Drain confirmed with all
counsel that the Statement was "consistent with, I think the parties' efforts to move along with
this . . . . " (Transcript p. 8). Then, Judge Drain commented on the pending review by the DOB
and stated: "And if the answer is yes, then, you know, then it's a conditional assumption. If the
answer is no, then basically the case is open [sic]." (12/14/2018 Transcript p. 20). The word
"open" as transcribed should have been "over." This was the "deal" of the parties, and upon the
DOB's decision adverse to the Debtor, Judge Drain determined that the Debtor could not cure the


           The art of representing people.®
{8230480:2 }
           Case 7:20-cv-06216-PMH Document 29 Filed 08/28/20 Page 3 of 3

August 28, 2020
Page 3


default under the Lease and, thus, could not assume the Lease. Accordingly, conversion under
Section 1112 of the Bankruptcy Code was warranted.

       Appellant argues that the Bankruptcy Court did not conduct a full evidentiary hearing on
the conversion motion even though the Second Circuit held in Lynch v. Vaccaro, 795 Fed. Appx
57, 2020 U.S. App LEXIS 5177 (2d Dep't 2020) that a full evidentiary hearing on conversion is
not required.

        In re BH S&B Holdings LLC, 439 B.R. 342 (Bankr. S.D.N.Y. 2010) the Court noted that
"Bankruptcy judges have wide discretion to determine whether cause exists to dismiss or convert
a case under section 1112(b). 439 B.R. at 346. Judge Drain properly exercised his discretion.

       As pointed out by the Trustee at the August 17, 2020 hearing, a Debtor has no standing to
appeal from an order for conversion once a Chapter 7 trustee has been appointed, Quest
Ventures, Ltd. v. IPA Mgt. IV, LLC, 2018 U.S. Dist. LEXIS 25225 (E.D.N.Y. 2/15/2018).

        Finally, although Appellant's Memorandum of Law cited generic case law regarding
stays pending appeal, it cites no decisions regarding conversion to Chapter 7. In In re Hi-Toc
Dev. Corp., 159 B.R. 691 (S.D.N.Y. 1993) the District Court denied a Debtor's motion for a stay
pending appeal of an order converting its Chapter 11 case to Chapter 7 and held that there was no
likelihood of reorganization, that a stay would prolong the bankruptcy proceeding with no
foreseeable offsetting gain thus injuring creditors, and that "permitting the use of Chapter 11 in
this manner would be contrary to the public interest." Appellant's request for a stay should
likewise be denied.

                                          Respectfully,

                                       /s/William F. Savino

                                         William F. Savino
                                 Please direct responses to Buffalo Office



WFS/bxs
Enclosures

cc: Michael S. Kimm, Esq.
    Holly R. Holecek, Esq.




           The art of representing people.®
{8230480:2 }
